Citation Nr: 9934056	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-08 965A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in San Diego, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the rating decisions of September 1989, January 1992, May 
1992, and August 1993 in failing to award a rating in excess 
of 50 percent for PTSD.

2.  Entitlement to an effective date earlier than April 11, 
1993, for the award of a 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from August 1964 to July 1969.  

This case comes to the Board on appeal from rating decisions 
of March and December 1995 wherein the issues on the title 
page where denied by the RO.  


FINDINGS OF FACT

1.  The RO's September 1989, January 1992, and May 1992 
rating decisions, which denied a rating in excess of 50 
percent for the veteran's PTSD, were consistent with and 
supported by the evidence then of record and the existing 
legal authority.

2.  The RO's August 1993 rating decision was timely appealed 
by the veteran and was revised by the RO on the basis of 
evidence received during the appeal period; the August 1993 
decision never became final.

3.  The veteran filed a claim for increase on April 8, 1993 
and a VA outpatient treatment report of April 11, 1993, first 
suggested the presence of an increase in the veteran's PTSD 
symptomatology productive of the severe impairment necessary 
for a rating in excess of 50 percent.


CONCLUSIONS OF LAW

1.  The RO's September 1989, January 1992, and May 1992 
rating decisions, which denied a rating in excess of 50 
percent for the veteran's PTSD, were not the product of CUE.  
38 U.S.C.A. §§ 5109A (West 1991); 38 C.F.R. § 3.105(a) 
(1999).

2.  Inasmuch as the RO's August 1993 rating decision never 
became final, it is not subject to a CUE claim.  38 U.S.C.A. 
§§ 5109A, 7105(c) (West 1991); 38 C.F.R. §§ 3.400(q)(1)(i), 
20.1103 (1999).

3.  An effective date earlier than April 11, 1993, for the 
award of a 100 percent rating for PTSD is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107 in that his 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  After reviewing the record, the Board is satisfied 
that all relevant, available evidence is on file and the 
statutory duty to assist the appellant in the development of 
evidence relevant to his claim has been satisfied.  38 
U.S.C.A. § 5107.  

Factual Background.  The record shows that the RO, in a 
rating action in August 1987, initially established service 
connection for PTSD and rated this disorder as 50 percent 
disabling, effective from November 1985.  Subsequent rating 
actions in September 1989, January 1992, and May 1992 
continued the veteran's rating at the 50 percent level.  
These rating decisions, which have become final, were based 
in part on VA medical records including VA examinations in 
June 1987, September 1989 and December 1991.  The record 
shows that following the RO rating decision denying an 
increased rating in May 1992, the veteran did not file 
another claim for increase until April 1993.  By an August 
1993 rating decision, the RO denied a rating in excess of 50 
percent for the veteran's PTSD.  The veteran perfected a 
timely appeal from the August 1993 rating with the filing of 
a substantive appeal in June 1994.  Following a hearing in 
February 1995, the RO hearing officer, finding that recent 
evidence established that the veteran's alcohol abuse was 
related to his PTSD, held that service connection for alcohol 
abuse as secondary to the veteran's service-connected PTSD 
was established and that the veteran's PTSD was productive of 
total industrial impairment warranting a 100 percent 
evaluation.  Thereafter, a rating action in March 1995 
increased the rating for the veteran's PTSD to 100 percent, 
effective April 11, 1993.

The veteran argues that he is entitled a 100 percent rating 
for his PTSD retroactive to when he was released from 
military service since his psychiatric symptoms have rendered 
him unemployable since that time.  It is argued that the 
rating decisions which denied a rating in excess of 50 
percent for his PTSD were clearly and unmistakably erroneous.

A.  CUE

The September 1989, January 1992, and May 1992 RO decisions 
were not appealed and thus became final.  The August 1993 
decision was appealed and, following a personal hearing, this 
decision was overturned by the rating decision dated in March 
1995.  General Counsel for VA in an opinion dated in 
September 1998 pointed out the following:

We also believe that the plain language 
of 38 C.F.R. § 3.400(q)(1)(i) supports 
the conclusion that the effective date 
for an increased rating based upon new 
and material evidence submitted during 
the appeal period or prior to an 
appellate decision is the date of claim 
or the date on which the evidence shows 
entitlement, whichever is later.  Section 
3.400(q)(1)(i) states that, when new and 
material evidence is received within the 
appeal period or prior to an appellate 
decision, the effective date "will be as 
though the former decision had not been 
rendered."  As a result, the former 
decision regarding the claim for 
increased rating is a nullity, and the 
claim must be regarded as an original 
claim.  The statutory provision and 
regulations governing the effective date 
of an original claim for increased 
rating, 38 U.S.C. § 5110(a) and 38 C.F.R. 
§ 3.400, must be applied. 

VAOPGCPREC 12-98.  Accordingly, inasmuch as the August 1993 
decision never became final and is, in effect, a "nullity," 
it is not subject to a CUE claim.  An RO decision that has 
become final generally may not be reversed or amended in the 
absence of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).

Section 3.105(a) of title 38, Code of Federal Regulations, 
provides:  

Where evidence establishes [CUE], the 
prior decision will be reversed or 
amended.  For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of [CUE] has the same effect as 
if the corrected decision had been made 
on the date of the reversed decision.

38 C.F.R. § 3.105(a).  The CUE claims presented here are 
collateral attacks on final RO decisions.  See Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996); see also Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).

In Russell v. Principi, the Court defined CUE as follows: 

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied. . . . [CUE is] 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc).  A 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior decision.  
Id. at 314.  In order for there to be a valid claim of CUE, 
the claimant must assert more than a disagreement as to how 
the facts were weighed or evaluated.  Id. at 313; see also 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Moreover, a 
CUE claim must identify the alleged error(s) with "some 
degree of specificity".  Crippen, 9 Vet. App. at 420; Fugo, 6 
Vet. App. at 44 ("to raise CUE there must be some degree of 
specificity as to what the alleged error is and . . . 
persuasive reasons must be given as to why the result would 
have been manifestly different").

The veteran has alleged CUE with respect to the rating 
decisions in 1989 and 1992, but points to no specific error 
of fact or law to support his claims.  The arguments merely 
question the rating judgment exercised by the RO in this 
rating decision.

The veteran's representative has noted a change in the 
neurosis rating criteria effective in February 1988 that he 
feels may have adversely affected the veteran's PTSD rating; 
however, he has offered no evidence or argument that said 
change was not properly applied in the subject rating 
actions.  There is also no other evidence of record to 
support the representative's vague contentions in this 
regard. 

At the time of the prior rating actions, the applicable 
criteria for PTSD called for a 50 percent rating when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was called for when the ability to establish or 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
Part 4, Code 9411.  (1989-92)

The appellant asserts, in effect, that medical records dated 
in February 1981 and the results of VA psychiatric 
examinations in September 1989 and December 1991 mandated a 
rating in excess of 50 percent.  He points out that VA 
outpatient treatment records dated in February 1981 contain a 
diagnosis of PTSD and note that he was unemployable, and that 
VA psychiatric examination in September 1989 resulted in a 
diagnosis of PTSD and a GAF score of 20.  Significantly, the 
VA outpatient treatment records of February 1981 also contain 
a diagnosis of antisocial personality disorder and the 
September 1989 psychiatric examination included a diagnosis 
of mixed substance abuse.  At the time of the September 1989 
RO decision, service connection was not in effect for either 
the personality disorder or the substance abuse disorder.  In 
the September 1989 RO decision, it was also noted that the 
veteran had worked part time in his brother's gardening 
business since March 1988.  In view of these facts, the Board 
finds that the September 1989 RO decision has a plausible 
basis in the record and it was not undebatable that a rating 
in excess of 50 percent was warranted for the veteran's PTSD.  
The veteran highlighted portions of the December 1991 
examination report, including the examiner's comments that 
the veteran basically had remained one small step ahead of 
chronic institutionalization in a psychiatric hospital and 
that he was totally incapacitated in terms of ever earning a 
living on his own.  The December 1991 examination resulted in 
diagnoses of mixed substance abuse in addition to PTSD.  In 
the January 1992 rating decision, the RO cited the 
examination report in great detail and concluded that the 
PTSD symptoms demonstrated no more than considerable 
industrial impairment.  The Board again finds a plausible 
basis for the RO's conclusion that the evidence of record did 
not indicate that the veteran's PTSD warranted a rating in 
excess of 50 percent.  The RO, in the May 1992 rating 
decision, noted that treatment records recently added to the 
record showed treatment for alcohol and drug dependence and 
other non-service-connected conditions and that the medical 
records regarding his PTSD did not indicate increased 
severity so as to warrant an evaluation in excess of 50 
percent.

In this regard, the Board notes that the evidentiary record 
at the time of the questioned rating actions supported the 
decisions of the RO to deny a rating in excess of the 50 
percent for PTSD inasmuch as a review of the actual clinical 
findings reflects that there was no showing at those times of 
psychiatric symptomatology necessary for a rating of 70 
percent under Code 9411.  While the VA examiners in 1989 and 
1991 classified the PTSD as "severe," such was not 
demonstrated by the reported findings with respect to the 
veteran's symptomatology or employability status.  Further, 
under 38 C.F.R. § 3.130 as then in effect, "an examiner's 
classification of the disease as "mild", "moderate" or 
"severe" is not determinative of the degree of disability, 
but the report and analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be."  The evaluation of this veteran's claims were 
rating judgments and they are shown to have been supported by 
the evidentiary record.

The appellant's contentions cannot form the basis of a viable 
CUE claim because they are premised upon the RO's having 
mistakenly evaluated the evidence before it in September 
1989, January 1992 and May 1992.  See Russell, 3 Vet. App. at 
313.  The Board cannot find error, as part of a CUE 
collateral attack, based simply on the appellant's assertion 
that the RO decisions in question had incorrectly determined 
that the evidence of record did not warrant a schedular 
rating above 50 percent.  See Damrel and Russell, both supra.  
There was evidence of record which indicated that the veteran 
was in fact employable.  The record reflects that the veteran 
was approved for a vocational rehabilitation program under 
Chapter 31 of title 38 United States Code in 1991 and was 
enrolled full time in a culinary arts program from August 
1991 to February 1992.  This reflects that a determination 
had been made that the achievement of a vocational goal was 
reasonably feasible in the case of this veteran.  The record 
also reflects that the veteran participated in a work study 
program and completed 125 hours of work at the Fort Rosecrans 
National Cemetery from December 1991 to February 1992.  This 
evidence clearly indicated that the veteran might be able to 
work under certain circumstances.  See Crippen, 9 Vet. App. 
at 422 (CUE may be based on showing "that there was no 
evidence before the RO that could have supported denial of 
the claim on the merits; that is, [that] all of the evidence 
militated in support of the claim"); accord Link v. West, 12 
Vet. App. 39, 45 (1998) (quoting Crippen to same effect).

As to the September 1989, January 1992 and May 1992 RO 
decisions, the appellant's assertions of CUE also relate to 
the RO's having failed to award him a 100 percent rating 
pursuant to 38 C.F.R. § 4.16(c).  The Court, in Fugo, 6 Vet. 
App. at 44-45, address this matter and noted the following:

The only matter raised by appellant that 
could conceivably be considered CUE is 
the failure of the June 1989 adjudication 
to consider 38 C.F.R. §4.16(c), a 
regulation that became effective in March 
1989.  That regulation provides in effect 
that a 70% rating for a mental condition 
will trigger a total rating if the 
veteran is precluded from substantially 
gainful employment.

(Emphasis in original.)  The provisions of this regulation 
provided that when a veteran's only service-connected 
disability was a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precluded a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  The Board 
notes that at the time of the RO decisions, the veteran's 
PTSD was rated as 50 percent disabling; hence, he was not at 
that time eligible for consideration under 38 C.F.R. § 
4.16(c).  In the absence of a 70 percent rating, the 
provisions of 38 C.F.R. § 4.16(c), were not for application.  
At the time of the prior rating actions, not only was the 
veteran's PTSD properly evaluated as only 50 percent 
disabling, but he was also not shown to be unemployable by 
reason of his PTSD.  

In January 1998 the veteran submitted additional evidence in 
support of his claim, including a statement from his brother 
and a statement from W. Mahedy, Staff Chaplain at a VA 
medical facility.  The Chaplain argued that the correct facts 
were not before the adjudicators at the time of the prior 
decisions; that the case was insufficiently presented or 
developed and that the veteran was clearly unemployable from 
the day he was released from the service.  The Chaplain 
stated:  "This matter is certainly debatable and there is 
room for several interpretations.  The letter and the spirit 
of VA law, according to my understanding indicates that 
doubts should be resolved in favor of the veteran."  

The suggestion that the correct facts, as they were known at 
that time, were not before the adjudicator because the 
Chaplain's observations were not of record provides no basis 
for a finding of CUE inasmuch as the Court has held that a 
determination that there was CUE must be based on the record 
and law that existed at the time for the prior adjudication 
in question.  Russell, 3 Vet. App. at 313-14.  New or 
recently developed facts may provide a grounds for reopening 
a case for a de novo review but they do not provide a basis 
for revising a finally decided case.  See also Damrel v. 
Brown, 6 Vet. App. 242 (1994).  In Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994), the Court held that evidence that was 
not part of the record at the time of the prior determination 
may not form the basis of a finding that there was an act of 
CUE.

Likewise, the suggestion that the case was insufficiently 
developed provides no basis for a finding of CUE.  An 
assertion that VA failed to fulfill its duty to assist can 
not constitute a valid claim of CUE.  See Crippen v. Brown, 9 
Vet. App. 412, 421-22 (1996); Caffrey, 6 Vet. App. at 384; 
Fugo, 6 Vet. App. at 44.  A breach of the duty to assist 
creates an incomplete record, not an incorrect record.  In 
Caffrey, supra, the Court held that an incomplete record is 
just that -- incomplete.  The Court stated that 

. . . an incomplete record, factually 
correct in all other respects, is not 
clearly and unmistakably erroneous.  This 
is true even in the present case where 
the cause of the record's incompleteness 
is the VA's breach of the duty to assist.  
In short, the VA's breach of the duty to 
assist cannot form a basis for a claim of 
CUE because such a breach creates only an 
incomplete rather than an incorrect 
record.

Caffrey, 6 Vet. App. at 383-84.  The Board wishes to 
emphasize that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  The Court in Fugo 
pointed out the following:

It must always be remembered that CUE is 
a very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo, 6 Vet. App. at 43-44 (emphasis in original).  The Court 
in Fugo also noted that the veteran's assertion that he was 
not accorded the benefit of the doubt was an issue clearly 
within the "weighing and evaluation" realm.  The Chaplain's 
statement that the "matter is certainly debatable" rules 
out the presence of CUE inasmuch as CUE requires that the 
error be undebatable.  Likewise, inasmuch as the Court has 
pointed out that an argument regarding failure to accord the 
benefit of the doubt involves a weighing and evaluation of 
the evidence, it can not constitute CUE.  Disagreement with 
how the facts were weighed can not constitute a valid claim 
of CUE.  

Accordingly, the Board concludes that the RO's rating 
decisions denying a rating in excess of 50 percent for PTSD 
in 1989 and 1992 were not the product of CUE. 

C. Effective Date of 100% Schedular Rating 

Since there is no evidence of CUE in prior RO adjudications, 
and the veteran did not file a timely appeal following those 
decisions, the Board turns to the issue of the assignment of 
a proper effective date.  In general, the effective date for 
an increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  Section 5110(a) of title 
38, United States Code, provides that "[u]nless specifically 
provided otherwise in this chapter, the effective date of . . 
. a claim for increase[] of compensation . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
Section 5110(b)(2) of title 38, United States Code, provides 
otherwise by stating that "[t]he effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  Section 3.400(o)(1) and (2) of title 38, Code 
of Federal Regulations, implement sections 5110(a) and 
(b)(2).  Section 3.400(o) provides for effective dates as 
follows:
Increases . . . (1) General.  Except as provided in 
paragraph (o)(2) of this section . . . , date of 
receipt of claim or date entitlement arose, 
whichever is later.
(2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.
In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court of Appeals for Veterans Claims (Court) held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  

Under 38 C.F.R. § 3.155, the submission of certain medical 
records may constitute an "informal claim" for an increase in 
disability compensation.  In addition, 38 C.F.R. § 3.157 
specifies that where, as here, a claimant's formal claim for 
compensation already has been allowed, receipt of, inter 
alia, an outpatient or hospital examination or admission to a 
VA or uniformed services hospital will be accepted as an 
informal claim filed on the date of the examination or 
hospital admission.  An application, formal or informal, 
which has not been finally adjudicated, is a pending claim. 
38 C.F.R. § 3.160(c).  

Analysis.  The applicable statutory and regulatory 
provisions, fairly construed, require that the Board look to 
all communications in the file that may be interpreted as 
applications or claims -- formal and informal -- for 
increased benefits and, then, to all other evidence of record 
to determine the "earliest date as of which", within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(2), 3.155(a).  In the instant case, the Board notes 
that the veteran has contended that his 100 percent 
disability rating for PTSD should be retroactive to when he 
was released from service.  However, as is evident from the 
above cited law and regulations, and the prior final 
decisions of the RO, the award of the 100 percent rating for 
the veteran's PTSD may be no earlier than one year prior to 
the date of receipt of his claim for an increased rating in 
April 1993, provided that the increase preceded the claim and 
provided also that the increase was not more than one year 
prior to receipt of the claim.  If a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation, the effective date for the 
increase in the disability award will be the date of receipt 
of the April 1993 claim.

As noted above, 38 C.F.R. § 3.157(b) provides that the date 
of an outpatient or hospital examination or admission to a VA 
or uniformed services hospital will be accepted as the date 
of receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted.  This section does 
not require the veteran to identify the report as a claim or 
to identify the benefits sought.  

In the present case, after the RO notified the veteran of the 
May 1992 decision which denied a rating in excess of 50 
percent for his PTSD, the next communication of record from 
the veteran is his claim for increase received by VA on April 
8, 1993.  He asked that his treatment records from a VA 
Medical Center be obtained in support of his claim.  The VA 
medical records were obtained by the RO and while the records 
for 1992 showed continuing treatment for his PTSD, they did 
not show any significant increase in the veteran's 
psychiatric symptomatology during that year.  The 1992 
records did show that the veteran was, in fact, seeking 
additional vocational training for employment purposes.  VA 
outpatient treatment records dated in November 1992 reflect 
that the veteran worked as a cook for 4 months in 1992 before 
he lost this job after arguing with his boss.  He felt that 
he was treated unfairly in that he was given neither the 
raise nor promotion he had been promised.  He then worked for 
1 1/2 months for a friend performing furniture moving; this 
also terminated because they had a falling out.  On April 11, 
1993, the veteran was seen for complaints of depression.  He 
reported that he had started to drink alcohol again in 
January 1993 and had been thrown out of his brother's house 
the previous week and then lived in his car until a friend 
took him in.  He reported that with drinking he noted 
"flashbacks" and was feeling depressed and worthless.  He 
appeared disheveled and smelled of alcohol.  He was withdrawn 
and sat in a corner while being interviewed.  It was noted 
that he drank a pint to a quart of whisky per day and had 
used cocaine, marijuana, and amphetamines.  The primary 
diagnosis was alcohol/drug dependence.  PTSD was diagnosed by 
history.

As noted above, following a hearing in February 1995, the RO 
hearing officer, finding that recent evidence established 
that the veteran's alcohol abuse was related to his PTSD, 
held that service connection for alcohol abuse as secondary 
to the veteran's service-connected PTSD was established and 
that the veteran's PTSD was productive of total industrial 
impairment warranting a 100 percent evaluation.  Thereafter, 
a rating action in March 1995 increased the rating for the 
veteran's PTSD to 100 percent, effective April 11, 1993.

Given the facts in this case, the April 11, 1993, outpatient 
treatment records constitute the first indication of an 
increase in the veteran's psychiatric symptomatology that was 
eventually shown to meet the criteria for a 100 percent 
rating for PTSD.  Prior to this date there was no indication 
of the presence of increased symptomatology that would have 
warranted an increased rating for the veteran's service-
connected disability.  An increase in the veteran's 
psychiatric symptomatology was not factually ascertainable 
prior to that date.

For the foregoing reasons, the Board concludes that the 
record does not support the assignment of an effective date 
prior to April 11, 1993, for a 100 percent evaluation for 
PTSD.


ORDER

There being no CUE in the rating actions of September 1989, 
January 1992, and May 1992, the appeal as to this matter is 
denied.  Inasmuch as the RO's August 1993 is not subject to a 
CUE claim, the appeal as to this matter is dismissed.

An effective date earlier than April 11, 1993, for the award 
of a 100 percent rating for PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

